USDC IN/ND case 2:19-cv-00048-JVB-JEM document 26 filed 03/22/19 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA

ZACHARY R. COTTON,                               )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      CAUSE NO.: 2:19-CV-48
                                                 )
ALLY FINANCIAL INC.,                             )
ONEMAIN FINANCIAL, INC., and                     )
EQUIFAX INFORMATION SERVICES, LLC.,              )
                                                 )
       Defendants,                               )


     NOTICE & ORDER OF RULE 16 PRELIMINARY PRETRIAL CONFERENCE

       In accordance with Federal Rule of Civil Procedure 16, this cause is now set for a

Preliminary Pretrial Conference on May 23, 2019 at 9:30 a.m. Chicago/Hammond time),
before the Honorable John E. Martin, United States Magistrate Judge, Hammond Division.

       Any party wishing to appear telephonically for the conference is to notify the case

manager sue_brown@innd.uscourts.gov no earlier than 48 hours in advance, and to

confirm the telephone number the Court should use for the conference.

       Counsel and/or parties shall indicate whether their clients are willing to consent to

transfer this case to a Magistrate Judge for all purposes, including trial, by executing and

submitting the consent form. The consent form can be executed and returned to the Clerk’s

Office by one of the following means: by email at hmdclerks@innd.uscourts.gov, by the

United States mail, by personal delivery, or by orally consenting during the preliminary

pretrial conference. Pursuant to General Order 2007-10, counsel or parties shall submit

their consent forms not later than 20 days after the preliminary pretrial conference.

       At the conference counsel shall be prepared to address the following:

       1. A proposed Discovery Plan under Federal Rule of Civil Procedure 26(f) to be

filed no later than five (5) business days prior to the pretrial conference. Counsel are

directed to the court's website, www.innd.uscourts.gov, “Info/Forms”, “Forms” under

“Quick links” for a suitable form of report and discovery plan ("Rpt of Parties' Planning
USDC IN/ND case 2:19-cv-00048-JVB-JEM document 26 filed 03/22/19 page 2 of 2


Meeting"). At the conference the court will address those topics listed at Rule 16(b) and

(c). Failure to timely file the report and proposed discovery plan may result in the

imposition of sanctions in accordance with Rule 16(f). At the conference, it is anticipated

that the court will approve or modify the Report of Parties' Planning Meeting and set an

appropriate case management schedule.

      2. Consideration of the various forms of Alternative Dispute Resolution ("ADR"),

including mediation. If mediation is selected, the parties shall identify the mediator and

in the event counsel cannot agree on a mediator then the court will make the selection.

Counsel may review the list of mediators located on the court's website under

http://www.innd.uscourts.gov/Mediation, prior to the preliminary pretrial conference.
      ENTERED this 22nd day of March, 2019.



                                         s/ JOHN E. MARTIN
                                         United States Magistrate Judge




                                            2
